Exhibit 10.84 
 
EMPLOYMENT AGREEMENT
 
between
 
Sucampo AG, Baarerstrasse 22, 6300 Zug, Switzerland
 
 
                                              ("Company")
 
and
 
Peter Lichtlen, Seehaldenstrasse 83, CH-8800, Thalwil, Switzerland
 
 
                                              ("Executive")
 
1. POSITION AND RESPONSIBILITIES
 
1.1 The Company hereby employs Executive and Executive accepts employment as
Chief Medical Officer.
 
1.2
 
Executive's responsibilities are specified by his superior and the Company’s
Board of Directors (“Board”). Executive's responsibilities may, from time to
time, be modified by the Board to perform other assignments or assume further
responsibilities. Executive’s other rights and obligations shall not be affected
by such modification.
 
The tasks as well as the obligations of Executive are set out in detail in the
Company’s management regulations. Executive has to perform his tasks and his
obligations in accordance with the management regulations and the instructions
given by the Board.  The job description is attached hereto as Exhibit A.
 
1.3 Place of work is Zug. The Company reserves the right to relocate Executive
to another appropriate place of work but without lowering Executive's salary
entitlement. It is understood that the above mentioned position of Executive
includes a high level of travel activities.
 
2. REMUNERATION
 
2.1 Salary
 
Executive shall receive an annual gross base salary of CHF 336,000 paid in equal
monthly installments which shall be paid on the final business day of each
month. The Base Salary will be reviewed by the Compensation Committee of the
board of SPI ("Compensation Committee") at least annually, and the Committee's
recommendation shall be reviewed and approved by the Board of SPI. The Base
Salary may, in the sole discretion of the Board of SPI, be increased, but not
decreased (unless mutually agreed by Executive and the Company).
 
 
 

--------------------------------------------------------------------------------

 
2.2 Bonus Payments
 
Executive may be eligible to receive an annual bonus award based upon both the
Executive's performance and the Company and SPI’s performance pursuant to SPI's
management incentive bonus program as it may be amended or modified from time to
time. Recommendations concerning the decision to make an award and the amount of
any award are entirely discretionary and shall be made initially by the
Compensation Committee, subject to review and approval by the Board of SPI.
 
2.3 Employee Stock Incentive Plan
 
On the Effective Date, the Company shall grant Executive, on the terms and
conditions set forth in the Incentive Stock Option Agreement attached hereto as
Exhibit B and generally described herein, the right and option to purchase, in
whole or in part, 78,200 shares of the Company’s common stock at the option
exercise price as defined in the Incentive Stock Option agreement in effect on
the grant date, which will be the Effective Date of this Agreement and which
will vest ratably over a four (4) year period. Additionally, at least annually
for the Term of this Agreement, Executive shall be eligible for consideration to
receive restricted stock grants, incentive stock options or other awards in
accordance with the Amended and Restated 2006 Stock Incentive Plan.
Recommendations concerning the decision to make an award pursuant to that Plan
and the amount of any award are entirely discretionary and shall be made
initially by the Compensation Committee, subject to review and approval by the
Board of Directors. In the event that, during the Term (i) the Company
terminates Executive’s employment by not renewing this Agreement, without Cause
or Executive resigns for Good Reason, in any of these cases on or after the
Company is acquired or is the non-surviving party in a merger, or the Company
sells all or substantially all of its assets, or (ii) there is the death of
Executive, all unvested restricted stock awards and incentive stock options
having previously been awarded to Executive shall immediately vest and may be
exercised in accordance with the terms of the Plan and the Executive's grant
award.


 
2.4 Deductions
 
The salary and bonus payments are gross payments. Executive's share in the
prevailing premiums for social security insurances mandatory under Swiss law
such as, in particular, "AHV", "IV", "ALV", "EO", source taxes, if applicable.
 
2.5 Further Payments
 
Unless otherwise expressly agreed upon in writing, the payment of any other
gratuities, profit shares, premiums or other extra payments shall be on a
voluntary basis. Even repeated payments without the reservation of their
voluntary nature shall not create any legal claim for Executive, either in
respect to their cause or their amount, either for the past or for the future.
 
2.6 Repayment Obligation
 
Should Executive have received any payment in excess of his actual entitlement
Executive shall, upon the Company’s first request, pay back such excessive
amount to the Company. Payments that the Company, without being in any error,
declares as voluntary, shall not be covered by this repayment obligation.
 
 
 

--------------------------------------------------------------------------------

 
3. EXPENSES
 
3.1 The Company will pay or reimburse Executive for all reasonable and necessary
out-of-pocket expenses incurred by Executive in the performance of Executive's
duties under this Agreement. Executive’s travel to SPI’s headquarters and
associated lodging and meals shall be reimbursed. Executive shall provide to the
Company detailed and accurate records of such expenses for which payment or
reimbursement is sought, and Company payments shall be in accordance with the
regular policies and procedures maintained by the Company from time to time.
 
3.2 Executive shall be reimbursed by the Company for the annual dues payable for
membership in professional societies associated with subject matter related to
the Company's interests. New memberships for which reimbursement will be sought
shall be approved by the Company in advance.
 
3.3 The Company shall either provide parking for Executive's automobile at the
office at the Company's expense or reimburse Executive for such expense.
 
4. PENSION FUND
 
Employee shall be covered by the Company’s pension fund in accordance with the
pension fund regulations as in force from time to time.
 
5. SICKNESS
 
5.1 If Executive is prevented from work due to sickness or accident, he shall
inform the Company without delay and, at the Company's request, submit a medical
certificate.
 
5.2 The Company shall, at any time, be entitled to demand a physical exam by a
medical referee and Executive shall release such doctor from his or her secrecy
obligation to the extent required to assess Executive’s ability to work and
claims.
 
5.3 If Executive is, by no fault of his own and due to reasons inherent in the
Executive’s person, such as for example sickness, accident or military service,
prevented from performing work, the Company will, after the first three months
of employment and for as long as this Agreement is in force, continue to pay
Executive’s salary according to the "Zürcher Skala" according to Executive’s
years of service:
 
during the first year of service 3 weeks
during the second year of service 8 weeks
during the third year of service 9 weeks
during the fourth year of service 10 weeks
during the fifth year of service 11 weeks
 
(to be further increased in subsequent years of service according to the
following formula: years of service plus six weeks)
 
OR (BUT ONLY IF LOSS OF EARNINGS INSURANCE DOES EXIST):
 
 
 

--------------------------------------------------------------------------------

 
After the expiry of the probation period Executive will be insured against the
risk of sickness (loss of earnings insurance; Krankentaggeldversicherung). The
insurance coverage shall replace the statutory sick pay rules.
 
In cases that are covered by the loss of earnings insurance basically 80% of the
base salary will be paid for a maximum period of up to 720 days (minus a 30 day
waiting period). The insurance conditions that apply from time to time are
explicitly reserved and will be disclosed to Executive upon request. During the
30 day waiting period the Company will pay 80% of the salary.
 
The premium for the loss of earning insurance will be borne by the Company.
 
In case the insurance benefits will be reduced or refused due to pre-existing
diseases or other reasons Executive’s claim to sick pay shall be reduced to the
statutory payments.
 
In cases that are neither covered by the loss of earning insurance nor by any
other insurance (such as, e.g. the accident insurance) the following shall
apply:
 
If the employee is by no fault of his own and due to reasons inherent in
Executive’s person, prevented from performing work, the Company will, after the
first three months of employment and for as long as this Agreement is in force,
continue to pay Executive’s salary according to the "Zürcher Skala" according to
Executive’s years of service:
 
during the first year of service 3 weeks
during the second year of service 8 weeks
during the third year of service 9 weeks
during the fourth year of service 10 weeks
during the fifth year of service 11 weeks


 
(to be further increased in subsequent years of service according to the
following formula: years of service plus six weeks).
 
6. WORKING HOURS / VACATIONS
 
6.1 Executive agrees to exercise his best efforts to successfully and carefully
accomplish the duties assigned to him and further agrees that he shall devote at
least 40 hours per week to service on behalf of the Company. Executive
acknowledges that the proper discharge of his duties will require a considerable
amount of overtime and agrees to perform such overtime work to the extent
necessary to properly fulfill his employment duties.
 
6.2 If Executive performs overtime work he shall neither be entitled to a
financial compensation nor to any compensation by free time.
 
6.3 Executive shall be entitled to 4 weeks of paid vacations per calendar year.
 
 
 

--------------------------------------------------------------------------------

 
7. DUTIES OF LOYALTY AND CONFIDENTIALITY
 
7.1 Executive shall devote his efforts exclusively to the Company in furtherance
of the Company's interests. Any engagement in additional occupations for
remuneration or any participation in any kind of enterprise requires the written
consent of the Company. This shall not apply to the usual acquisition of shares
or other stocks for investment purposes. Membership in the board of directors or
supervisory board of other companies shall also require the written approval of
the Company. Executive hereby warrants and represents that Executive has no
contractual commitments or other obligations to third parties inconsistent with
Executive's acceptance of this employment and performance of the obligations set
forth in this Agreement. Executive will perform all of Executive's
responsibilities in compliance with all applicable laws and will ensure that the
operations that Executive manages are in compliance with all applicable laws.
 
7.2 Executive acknowledges that prior to and during Executive's employment with
the Company, Executive had and will have occasion to create, produce, obtain,
gain access to or otherwise acquire, whether individually or jointly with
others, Confidential Information. Accordingly, during the term of Executive's
employment with the Company and at all times thereafter, Executive shall keep
secret and shall not, except for SPI or the Company's benefit, disclose or
otherwise make available to any person or entity or use, reproduce or
commercialize, any Confidential Information, unless specifically authorized in
advance by SPI or the Company in writing. Confidential Information shall mean
all confidential and proprietary information of SPI, its Predecessors and
Affiliates, whether in written, oral, electronic or other form, including but
not limited to trade secrets; technical, scientific or business information;
processes; works of authorship; Inventions; discoveries; developments; systems;
chemical compounds; computer programs; code; algorithms; formulae; methods;
ideas; test data; know how; functional and technical specifications; designs;
drawings; passwords; analyses; business plans; information regarding actual or
demonstrably anticipated business, research or development; marketing, sales and
pricing strategies; and information regarding SPI or the Company's current and
prospective consultants, customers, licensors, licensees, investors and
personnel, including their names, addresses, duties and other personal
characteristics. Confidential Information does not include information that (i)
is in the public domain, other than as a result of an act of misappropriation or
breach of an obligation of confidentiality by any person; (ii) Executive can
verify by written records kept in the ordinary course of business was in
Executive's lawful possession prior to its disclosure to Executive; (iii) is
received by Executive from a third party without a breach of an obligation of
confidentiality owed by the third party to SPI or the Company and without the
requirement that Executive keep such information confidential; or (iv) Executive
is required to disclose by applicable law, regulation or order of a governmental
agency or a court of competent jurisdiction. If Executive is required to make
disclosure pursuant to clause (iv) of the preceding sentence as a result of the
issuance of a court order or other government process, Executive shall (a)
promptly, but in no event more than 72 hours after learning of such court order
or other government process, notify SPI and the Company; (b) at SPI or the
Company's expense, take all reasonable necessary steps requested by SPI or the
Company to defend against the enforcement of such court order or other
government process, and permit SPI or the Company to intervene and participate
with counsel of its choice in any proceeding relating to the enforcement
thereof; and (c) if such compelled disclosure is required, Executive shall
disclose only that portion of the Confidential Information that is necessary to
meet the minimum legal requirement imposed on Executive. Affiliate shall mean a
person or entity that directly or indirectly, through one or more
intermediaries, controls or is controlled by, or under common control with
another person or entity, including current and former directors and officers of
such an entity.
 
 
 

--------------------------------------------------------------------------------

 
7.3 Executive acknowledges that SPI, its Affiliates, or the Company may, from
time to time, have agreements with other persons or entities or with the U.S.
Government or governments of other countries, or agencies thereof, which impose
confidentiality obligations or other restrictions on the Company. Executive
hereby agrees to be bound by all such obligations and restrictions and shall
take all actions necessary to discharge the obligations of SPI, its Affiliates,
or the Company thereunder, including, without limitation, signing any
confidentiality or other agreements required by such third parties.
 
7.4 At any time during Executive's employment with the Company, upon the
Company's request, and in the event of Executive's termination of employment
with the Company for any reason whatsoever, Executive shall immediately
surrender and deliver to the Company all records, materials, notes, equipment,
drawings, documents and data of any nature or medium, and all copies thereof,
relating to any Confidential Information (collectively the "the Company
Materials") which is in Executive's possession or under Executive's control.
Executive shall not remove any of the Company Materials from SPI or the
Company's business premises or deliver any of the Company Materials to any
person or entity outside of SPI or the Company, except as required in connection
with Executive's duties of employment. In the event of the termination of
Executive's employment for any reason whatsoever, Executive shall promptly sign
and deliver to the Company a Termination Certificate in the form of Exhibit C
attached hereto.
 
7.5 Executive represents that Executive's performance of all the terms of this
Agreement and Executive's employment with the Company do not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
with regard to which Executive has obligations of confidentiality or non-use,
and Executive shall not disclose to SPI, its Affiliates, or the Company or cause
SPI, its Affiliates, or the Company to use any such confidential proprietary
information, knowledge or data belonging to any previous employer of Executive
or other person. Executive represents that Executive has not brought and will
not bring to SPI, its Affiliates, or the Company or use at SPI, its Affiliates,
or the Company any confidential materials or documents of any former employer or
other person that are not generally available to the public, unless express
written authorization for their possession and use has been obtained from such
former employer or other person. Executive agrees not to enter into any
agreement, whether written or oral, that conflicts with these obligations.
 
7.6 The terms of this Section 7 are in addition to, and not in lieu of, any
statutory or other contractual or legal obligation to which Executive may be
subject relating to the protection of Confidential Information.
 
 
 

--------------------------------------------------------------------------------

 
7.7 During the term of his employment and for a period of twelve (12) months
after termination of employment with the Company for any reason, Executive shall
not directly or indirectly solicit or hire, or assist any other person in
soliciting or hiring, any person employed by SPI, its Affiliates, or the Company
(as of the date of Executive's termination) or any person who, as of the date of
Executive's termination, was in the process of being recruited by SPI, its
Affiliates, or the Company, or induce any such employee to terminate his or her
employment with SPI, its Affiliates, or the Company. Upon each violation of his
obligations under this section 7.7, Executive shall pay to the Company
liquidated damages in the amount of CHF 100’000. Payment of the liquidated
damages does not relieve Executive from his obligations under this section 7.7.
The Company is, furthermore, entitled to seek judicial enforcement of
Executive's obligations under this section 7.7 and/or to claim damages exceeding
the amount of the liquidated damages.
 
8. INTELLECTUAL PROPERTY RIGHTS
 
8.1. All rights, title and interest in all intellectual property including but
not limited to patent applications, trade secrets, design rights, copyrights and
related rights, software, database rights, trademark rights and chip rights as
well as any rights in know how associated with the Executive Work Product and/or
Confidential Information (the “Intellectual Property Rights”), shall exclusively
vest in the Company and Executive acknowledges and agrees that all Executive
Work Product is “work made for hire”. Executive Work Product shall mean all
Confidential Information and Inventions conceived of, created, developed or
prepared by Executive (whether individually or jointly with others) before or
during Executive's employment with the Company, during or outside of working
hours, which relate in any manner to the actual or demonstrably anticipated
business, research or development of SPI, its Affiliates or the Company, or
result from or are suggested by any task assigned to Executive or any work
performed by Executive for or on behalf of SPI, the Company or any of its
Affiliates. Invention shall mean any apparatus, biological processes, cell line,
chemical compound, creation, data, development, design, discovery, formula,
idea, improvement, innovation, know-how, laboratory notebook, manuscript,
process or technique, whether or not patentable or protectable by copyright, or
other intellectual property in any form.
 
8.2. Insofar as Intellectual Property Rights are not vested in the Company by
operation of law or based on section 8.1 above, the Executive covenants that he
will transfer and, insofar as possible, hereby transfers to the Company such
rights provided, however, that the Company may renounce such transfer or
transfer back to the Executive any such Intellectual Property Rights at any
time. Executive shall, without any additional compensation, execute and deliver
all documents or instruments and give the Company all assistance it requires to
transfer all right, title, and interest in any Executive Work Product to the
Company; to vest in the Company good, valid and marketable title to such
Executive Work Product; to perfect, by registration or otherwise, trademark,
copyright and patent protection of the Company with respect to such Executive
Work Product; and otherwise to protect the Company's trade secret and
proprietary interest in such Executive Work Product. If a transfer should not be
possible under the applicable law, then the Executive shall grant to the Company
a worldwide, perpetual, transferable, sub-licensable, royalty-free license to
use and exploit such Intellectual Property Rights in any way the Company sees
fit.
 
 
 

--------------------------------------------------------------------------------

 
8.3. The Executive shall promptly disclose to the Company in writing all
Executive Work Products and acknowledges that his salary includes reasonable
compensation for the loss of Intellectual Property Rights.
 
8.4 Executive represents that, to the best of his knowledge, none of the
Inventions will violate or infringe upon any right, patent, copyright, trademark
or right of privacy, or constitute libel or slander against or violate any other
rights of any person, firm or corporation, and that Executive will not knowingly
create any Invention which causes any such violation.
 
8.5 Executive has set forth on Exhibit D attached hereto a complete list and
brief description of all Inventions, intellectual property and equipment located
at SPI, its Affiliates, or the Company which is owned directly or indirectly by
Executive and which shall not be transferred to the Company pursuant to this
Agreement. Except as so listed, Executive agrees that he or she will not assert
any rights under any intellectual property as having been made or acquired by
Executive prior to being employed by the Company. The Company may, at its
discretion, require detailed disclosures and materials demonstrating ownership
of the intellectual property so listed.
 
8.6 The Company is entitled to transfer the Intellectual Property Rights in full
or in part to any third party. The Company and such third parties are not
obliged to mention the Executive as the author if they publish any inventions,
computer programs or other works. They are free to make any modifications,
translations and/or other adaptations and/or can refrain from making any
publications.
 
9. DATA PROTECTION
 
By signing this Agreement, Executive agrees that the Company may process
personal data concerning Executive to the extent such data relates to the
Executive’s suitability for the employment or is necessary to perform the
employment relationship. Executive agrees that personal data may be transferred
to companies outside Switzerland affiliated with the Company, in particular to
Sucampo Pharmaceuticals, Inc. in the United States of America and to other
countries which may not provide for a data protection level equivalent to
Switzerland.
 
10. NON-COMPETITION
 
During Executive's employment with the Company and for a period of twelve (12)
months after the Term, Executive will not render to any Conflicting Organization
services, directly or indirectly, anywhere in the world in connection with any
Conflicting Product, except that Executive may accept employment with a
Conflicting Organization whose business is diversified (and which has separate
and distinct divisions) if Executive first certifies to the Company in writing
that such prospective employer is a separate and distinct division of the
Conflicting Organization and that Executive will not render services directly or
indirectly in respect of any Conflicting Product.
 
 
 

--------------------------------------------------------------------------------

 
For the purposes of this section 10, the following definitions apply:
 
Conflicting Product means any product, method or process, system or service of
any person or organization other than SPI, its Affiliates, or the Company that
is the same as, similar to or interchangeable with any product, method or
process, system or service that was provided or under development by SPI, its
Affiliates, or the Company at the time Executive's employment with the Company
terminates, or about which Executive acquired any Confidential Information or
developed any Executive Work Product.
 
Conflicting Organization means any person or organization which is engaged in
research on or development, production, marketing, licensing, selling or
servicing of any Conflicting Product.
 
Executive understands that a violation of the obligations under this section 10
might cause serious damage to the Company. In the event Executive violates an
obligation under this section 10, the Company shall be entitled to seek judicial
enforcement of such obligation. Furthermore, Executive agrees to pay to the
Company an amount equal to Executive’s last annual gross Base Salary as
liquidated damages upon each violation of an obligation under this section 10.
The payment of the liquidated damages does not relieve Executive from the
obligations under this section 10. The Company's right to claim damages
exceeding the amount of liquidated damages is expressly reserved.
 
11. DURATION AND TERMINATION
 
11.1 This Employment Agreement shall be effective as of June 16, 2014 and last
for a maximum period of two years. This means that this Employment Agreement
will automatically end, without any notice being required, on June 16, 2016.
 
11.2 There shall be no probationary period.
 
11.3 This Agreement may be terminated by either party by respecting a notice
period of three months with effect to any calendar day.
 
11.4 In the event the Company terminates Executive’s employment without Cause or
in the event Executive terminates employment for Good Reason, Executive shall be
entitled to receive a lump sum severance payment equal to seven (7) months of
Executive's then current Base Salary. Any payments that the Executive receives
for the period subsequent to the notice of termination as well as any pro rata
payments for the year in which his employment ends, if any at all, shall be
offset against this lump sum severance amount which shall be made not later than
ten (10) business days following the day on which the Company received the duly
signed Release and all conditions for the payment are met.
 
Cause in the sense of this section 11.4 and of section 11.5 shall mean any of
the following:
 
 
(i)
the gross neglect or willful failure or refusal of Executive to perform
Executive's duties hereunder;

 
 
(ii)
perpetration of an intentional and knowing fraud against or affecting the SPI,
its affiliates, the Company or any customer, supplier, client, agent or employee
thereof;

 
 
(iii)
any willful or intentional act that could reasonably be expected to injure the
reputation, financial condition, business or business relationships of SPI, its
affiliates, the Company or Executive's reputation or business relationships;

 
 
 

--------------------------------------------------------------------------------

 
 
(iv)
(iv)
conviction (including conviction on a nolo contendere plea) of a felony or any
crime involving fraud, dishonesty or moral turpitude;

 
 
(v)
the material breach by Executive of this Agreement (including, without
limitation, the Employment Covenants set forth in Articles 7 and 10 of this
Agreement); or

 
 
(vi)
the failure or continued refusal to carry out the directives of Executive's
supervisor or the Company’s Board that are consistent with Executive's duties
and responsibilities under this Agreement which is not cured within thirty (30)
days after receipt of written notice from the Company specifying the nature of
such failure or refusal; provided, however, that Cause shall not exist if such
refusal arises from Executive's reasonable, good faith belief that such failure
or refusal is required by law.

 
Good Reason in the sense of this section 11.4 shall mean any of the following:
 
 
(i)
SPI or the Company effects a material diminution of Executive's position,
authority or duties;

 
 
(ii)
any requirement that Executive, without his consent, move his regular office to
a location more than fifty (50) miles from Company's executive offices;

 
 
(iii)
the material failure by Company to pay compensation or provide benefits or
perquisites to Executive as and when required by the terms of this Agreement; or

 
 
(iv)
any material breach by Company of this Agreement.

 
The Executive shall have Good Reason to terminate Executive's employment only if
(i) within twenty-one (21) days following Executive's actual knowledge of the
event which Executive determines constitutes Good Reason, Executive notifies the
Company in writing that Executive has determined a Good Reason exists and
specifies the event creating Good Reason, and (ii) following receipt of such
notice, the Company fails to remedy such event within twenty-one (21) days. If
either condition is not met, Executive shall not have a Good Reason to terminate
Executive's employment.
 
11.5 In the event that Executive is terminated other than for Cause within
eighteen (18) months following the occurrence of a Change in Control of SPI,
then Executive shall, rather than receiving the severance payment set forth
under section 11.4 above, be entitled to a severance payment in an amount equal
to fourteen (14) months of Executive's then current Base Salary. Any payments
that the Executive receives for the period subsequent to the notice of
termination shall be offset against this lump sum severance amount which shall
be made not later than ten (10) business days following the day on which the
Company received the duly signed Release and all conditions for the payment are
met.
 
 
 

--------------------------------------------------------------------------------

 
Change in Control in the sense of this section 11.5 shall mean any of the
following:
 
 
(i)
the acquisition by any person of beneficial ownership of fifty percent (50%) or
more of the outstanding shares of SPI's voting securities; or

 
 
(ii)
SPI is the non-surviving party in a merger; or

 
 
(iii)
SPI sells all or substantially all of its assets; provided, however, that no
Change in Control shall be deemed to have occurred merely as the result of a
refinancing by SPI or as a result of SPI's insolvency or the appointment of a
conservator; or

 
 
(iv)
(iv)
the Compensation Committee of SPI, in its sole and absolute discretion,
determines that there has been a sufficient change in the share ownership or
ownership of the voting power of SPI's voting securities to constitute a change
of effective ownership or control of SPI.

 
11.6 Anything to the contrary contained herein notwithstanding, as a condition
to Executive receiving severance benefits to be paid pursuant to Sections 11.4
or 11.5, Executive shall execute and deliver to SPI and the Company a general
release in the form attached hereto as Exhibit A. The Company shall have no
obligation to provide any severance benefits to Executive until it has received
the general release from Executive (which must not have been paid earlier than
the lapse of a one month period following the last date of employment) and any
revocation or rescission period applicable to the Release shall have expired
without revocation or rescission.
 
11.7 This Agreement terminates without notice and without any severance being
due at the end of the month on which the Executive reached the ordinary
retirement age.
 
11.8 The Company has at any time the right to relieve Executive from his
obligation to work at full pay provided, however, that any income that Executive
receives from any activity during such release period shall be deducted.
Executive shall compensate any vacation during such release period and shall not
engage in any competing activity.
 
12 MISCELLANEOUS
 
12.1 This Agreement contains the entire agreement of the parties with respect to
the subject matter hereof and supersedes all other agreements, oral or written,
heretofore made with respect thereto including, without limitation, the offer
letter between Executive and the Company dated June 16, 2014.
 
12.2 Amendments and additions to this Agreement including this clause must be in
writing to be effective. This form requirement does not apply to the notice of
termination which does not require a particular form.
 
12.3 Should one or several provisions of this Agreement prove invalid, in part
or in whole, such invalid provision(s) shall not affect the validity of the
other provisions in this Agreement. The invalid provision(s) shall be replaced
by such valid provision(s) that best meet(s) the parties’ intention when
agreeing on the invalid provision(s).
 
 
 

--------------------------------------------------------------------------------

 
12.4 Subject to obtaining Executive's prior approval, which shall not be
unreasonably withheld or delayed, the Company shall have the right to assign
this Agreement and to delegate all rights, duties and obligations hereunder to
any entity that controls the Company, that the Company controls or that may be
the result of the consolidation, acquisition or reorganization of the Company
and another entity. Executive agrees that this Agreement is personal to
Executive and Executive's rights and interest hereunder may not be assigned, nor
may Executive's obligations and duties hereunder be delegated (except as to
delegation in the normal course of operation of the Company), and any attempted
assignment or delegation in violation of this provision shall be void.
 
12.5 All notices or other communications which are required or permitted
hereunder shall be deemed to be sufficient if contained in a written instrument
given by personal delivery, or sent by courier or mail, postage prepaid,
addressed to such party at the address set forth above or such other address as
may thereafter be designated in a written notice from such party to the other
party provided, however, that Executive shall send a copy of any notice or other
communication addressed to the Company to the following address:
 
Sucampo Pharmaceuticals, Inc.
4520 East West Highway, Third Floor
Bethesda, Maryland 20814
Attention: Human Resources
 
13. APPLICABLE LAW
 
13.1 This Employment Agreement shall be governed by Swiss law.
 
Place and date
 

/s/ Peter Lichtlen       The Company Executive     Sucampo AG       /s/ Thomas
Knapp       by: Thomas Knapp, Secretary & Director

 
 
 

--------------------------------------------------------------------------------